Title: To James Madison from George W. Erving, 5 May 1809
From: Erving, George W.
To: Madison, James


No 41    Private
Dear Sir
Rota May 5t 1809
With my last dispatches to the department of state I had the honor to address you a private letter dated April 14t; since then the spaniards have been rapidly repairing their military disasters in this quarter, but king Joseph is regulating the affairs of his government at Madrid by the appointment of Tribunals, councils &c as tho he had possession of the whole country; nevertheless his army at Merida under the command of General Victor is wholly unable to advance, & if it stays long in its present position will not probably be able to retreat without great difficulty. I propose to write officially by whatever vessel may take this such report of the actual positions of the respective forces as may enable government to judge of the probable results of their operations; my own persuasion is that the Emperor cannot possibly maintain himself on this side the Ebro with the force which he now has in spain; 100,000 men additional at least are necessary; if his other engagements allow of his sending these, then, tho’ doubtless the spaniards will control every inch of territory down to the point of land from which I write, yet they may be finally worn out; but of this there is no appearance at present: I say that the french may then obtain a general possession so that Joseph may be as much king of Spain, as he ever was of Naples; but there are many Calabrias in this country which it will cost extreme difficulty to bring under subjection, nor till a general peace can he cease to be troubled by insurrections in one or other of these: but if on the contrary the emperor cannot send reinforcements & that shortly, his troops must soon retire to the other side of the Ebro, nor can they maintain themselves very easily there, unless his affairs in Catalunia & Arragon shoud go on better than they do at present: besides his deficiency of troops, other circumstances are unfavorable to his operations; the middle & northern provinces furnish but a scant subsistence for his armies, & the heat of the climate, now augmenting, which here seems to produce & give vigor to men, as to animalculæ, counts very severely on the comparative northern constitution of his troops: but on the other hand it must also be remarked that the prodigious enthusiasm with which the spaniards set out in this cause, is not maintained in all its original force, it is damped by every reverse, & only glows on the appearance of success; nor coud reasonable men ever have expected that it woud be supported with the same fervor thro’ a very long trial, for it wants that ingredient which only is of a nature to combine the interests & consequently to unite the efforts of all, of the intelligent & the untaught; that is to say—the cause of national independance & that of civil liberty are not one & the same: this defect however is in some sort supplied by the alliance of great britain, which excites where there is too much torpor, braces where there is debility, & is a cement which holds together materials in their nature discordant, for herself she has not failed to secure an indemnity for her “generous” services in the worst Event, & in case of success will reap an abundant harvest from the gratitude of this nation.
In compliance with several obliging invitations from Mr Yznardi I have made him a visit at his residence here, but shall return to Cadiz in the course of the present week; I see that the importance of Mr Yznardis business & his extensive property, must necessarily attach him to this place, & by short & rare visits to Cadiz which only it is in his power to make, the business of that consulate cannot be properly managed: it is necessary that we shoud have a consul continually resident there, & therefore I cannot but again recommend such an arrangement as I took the liberty of mentioning to you in my private letter of Jany 12 (No 39) which woud be perfectly agreeable to Mr Yznardi very advantageous to Mr Hackley, & in what regards the publick service, it appears to me that the appointment of Mr Hackley woud be unexceptionable.
Allow me also Dear Sir again to remind you of the permission which I have asked (first officially in my dispatch No 47 of Augt. 11 1808) to absent myself from this country; & if it be thought improper or inconvenient to give me leave of absence, let me beg you to appoint some person to succeed me: I conclude by what was written to me some time past by a friend at Washington that you thought it probable the transactions in this country woud induce me to quit before I coud receive the permission I wrote for; perhaps I might have found in some incidents which have occurred a defensible pretext for that course, but upon the whole I thought it most prudent not to avail myself of such a pretext, & I cannot now repent of having staid since I have been able to effect some good by staying, & the attitude which our country has taken with respect to France, assoils me from any apprehension of blame on that score; but my desire to go augments: I suppose it possible that I may receive your leave to depart before this reaches you, if so shall of course regulate myself by the instructions which may accompany it.
We are notified here of the non-intercourse law & the new modification of the embargo, by the arrival of several ships with regular clearances from different parts of the United States. By the newspapers which these have brought I see with astonishment the effect which a very inconsiderable party of men in Boston have been able to produce upon the political course of the Union, & the audacious effrontery with which they have developed their principles & exposed their projects to their fellow citizens of New England; without disguise attempting to justify or palliate the unprecedented outrages & insults of great Britain, to promote her views; & to recommend to a proud & independant people the most abject submission: the great mass of people, the body politick of New England, is certainly republican, therefore the very rashness of these proceedings was a guarantee against the danger which they appeared to menace; pushed a little further the people themselves woud have applied the corrective, now they have derived some sort of sanction from the concessions which have been made to them; so that a war with great britain which before however to be avoided, certainly woud not have brought ruin in its train, might have produced some permanent advantages, & must have united the efforts of all, is now a formidable apprehension, & for the same reason is more likely to take place. But tho G. B. has long since unequivocally manifested her disposition to be at war with the U. S. yet she will not fail to use every artifice so as to throw the onus upon us, & to produce it at the moment most convenient to herself, in the mean time strengthening whatever party she may have in our country by temporizing according to “Existing circumstances” as she has always done; she will devise means of prolonging the hope of accommodation till she has given time for her merchants & others to withdraw their property from America, & for a great proportion of our vessels to get afloat. It is hardly to be expected that so haughty & overbearing as she has been even in the most adverse state of her affairs, that now when every thing in Europe has taken a turn favorable to her, she shoud moderate in her intentions with regard to us, she can only appear to do so in the hope of engaging us in a war with France, & the emperor will doub[t]less assume a countervailing policy. In the mean time what our merchants will gain by their trade to Spain & Portugal is very problematical, this market for example will be immediately overstocked with our products as it is already with english manufactures; there is actually no sale but for a few articles, because there is no demand from the interior of the country & in that part of it which is still supplied from hence the consumption is very much diminish⟨ed; ⟩ thus to the ordinary motives which the merchant finds to evade laws which interfere with his enterprizes, however strict & difficult of evasion they may be, is now added a species of necessity for & the utmost facility of Evading: to keep his ship in port has been found sufficiently difficult, but to restrain him in the choice of his market after he is permitt⟨ed⟩ to go out, to force him to a losing or even to a saving sale of his cargo in lieu of an advantageous one, I take to be impossible; that therefore if he does not trade directly with the English, he will do so thro’ the means of the Spanish & Portuguese merchants, which will be in effect dividing his profits with them. It certainly was not to be doubted but that England might be brought to reason by measures short of actual hostility, but this supposed a general spirit of patriotism in our country which the experience has proved not to Exist; it is now evident that no form in which we can place our commercial restrictions will answer the purpose, this is to say the least; probably further attempts of that nature might rather extend the grounds of our difficulties; what has been done however, & the apprehension of what may be done in the May congress will probably induce great britain to shift her ground, because her plans are not yet ripe for an open rupture; she sees now that no pacific course is left for us & she fears that her party tho it has been able to stem the ordinary currents, will be swept away in the spring by the freshets from the Mountains.
Excuse dear Sir the freedom of these remarks, tho there shoud be nothing in them worthy attention beleiving them to proceed from correct impulses & to be dictated by the entire & respectful attachment with which I am always Your most obliged & obt St
George W Erving
PS. I have observed by the Boston papers that a Mr Allen who is british consul there has lately made a voyage to England: I know that he is in strict connection with certain malignant characters of that place (Boston) & many circumstances lead me to annex very consideral importance to his “voyage” or it may be “mission.” You know already generally what [h]is father is, but my father having been acquainted with that gentleman for many years, I have thus, as well as by other means had an opportunity of knowing his character most particularly; & can assure you that a more inveterate illiberal bitter Enemy to the U. S. than Mr Allen Senr does not Exist in great britain.
GWE
